BY JUDGE ROBERT W. WOOLDRIDGE, JR.
This matter came before the Court on October 18,2002, on Performance Motor Racing, L.L.C.’s Motion for Entry of Default Judgment in the above referenced matter. After oral argument, I took the matter under advisement to consider issues related to service of the present motion and the underlying Petition to Compel Arbitration.
I have reviewed the pleadings in this matter and the relevant statutes governing service of process in the Commonwealth of Virginia. I find that Performance Motor Racing, L.L.C., has failed to properly serve defendant Scuderia Maranello Motorsports, Inc. Performance Motor Racing, LL.C.’s attempted substituted service of the present motion and the underlying Petition to Compel Arbitration is invalid. Pursuant to Virginia Code § 8.01-301, process on a foreign corporation may be served personally on an officer, director, or on the registered agent of a foreign corporation which is authorized to do business in the Commonwealth. Even if Arthur Verbin is an officer of the Defendant corporation, he must be personally served (not served by posting) to effect service on the corporation.
In addition, Performance Motor Racing, L.L.C.’s attempted substituted service of the present motion and the underlying Petition to Compel Arbitration pursuant to Va. Code Ann. 8.01-296(B) is insufficient for want of a proper certificate of mailing, which is to include statutory language defining *247the expiration of the statutory period within which Scuderia Maranello Motorsports, Inc., is to respond.
Therefore, Performance Motor Racing, L.L.C.’s Motion for Entry of Default Judgment is denied.